TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00420-CR



                                 Karra Trichele Allen, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
          NO. 42765, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found appellant Karra Trichele Allen guilty of murder for fatally shooting

her husband. See Tex. Penal Code § 19.02(b)(1). The jury assessed punishment at life in prison,

and the trial court rendered judgment consistent with the jury’s verdicts. In four issues, Allen

contends that the trial court submitted erroneous self-defense instructions to the jury. We will affirm

the trial court’s judgment of conviction.


                                    STANDARD OF REVIEW

               We review alleged jury-charge error in two steps: first, we determine whether

error exists; if so, we then evaluate whether sufficient harm resulted from the error to require

reversal. See Price v. State, 457 S.W.3d 437, 440 (Tex. Crim. App. 2015) (citing Almanza v. State,

686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g)); Ngo v. State, 175 S.W.3d 738, 743

(Tex. Crim. App. 2005). In this case, Allen did not object to the trial court’s self-defense
instructions. Therefore, any jury-charge error the trial court may have committed “will not result in

reversal of the conviction without a showing of egregious harm.” See Price, 457 S.W.3d at 440.

                The trial court must provide the jury with “a written charge distinctly setting forth the

law applicable to the case.” Tex. Code Crim. Proc. art. 36.14; Grisham v. State, No. 03-14-00137-CR,

2017 WL 1130371, at *6 (Tex. App.—Austin Mar. 23, 2017, no pet. h.) (mem. op., not designated

for publication). In fulfilling that duty, the trial court is required to instruct the jury on statutory

defenses, affirmative defenses, and justifications whenever they are raised by the evidence and

requested by the defendant. See Walters v. State, 247 S.W.3d 204, 208–09 (Tex. Crim. App. 2007).

However, a trial court is not required to sua sponte instruct the jury on a defensive issue that the

defendant does not request, and a defendant may forfeit a defensive issue by not preserving it at

trial. See Zamora v. State, 411 S.W.3d 504, 513 (Tex. Crim. App. 2013) (“Almanza, however, does

not apply to defensive issues, which may be forfeited if not preserved at trial.”); Vega v. State,

394 S.W.3d 514, 519 (Tex. Crim. App. 2013) (“A defendant cannot complain on appeal about the

trial judge’s failure to include a defensive instruction that he did not preserve by request or objection:

he has procedurally defaulted any such complaint.”) (citing Posey v. State, 966 S.W.2d 57, 62 (Tex.

Crim. App. 1998)); Oursbourn v. State, 259 S.W.3d 159, 179 (Tex. Crim. App. 2008) (“The

principle in Posey is that no rule or statute requires the trial judge to give instructions on traditional

defenses and defensive theories absent a defendant’s request.”).

                “A defendant preserves error if the requested charge is specific enough to put the

trial court on notice of the omission or error in the charge, and the requested charge need not be ‘in

perfect form’ but only sufficient enough to bring the request to the trial court’s attention.” Jackson



                                                    2
v. State, 288 S.W.3d 60, 63 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d) (quoting Chapman

v. State, 921 S.W.2d 694, 695 (Tex. Crim. App. 1996)). “In deciding whether the trial court

understood the request for an instruction, we must examine the record for statements by the trial

court that reflect what its understanding was, the general theme of the defense evidence, the various

defensive theories presented at the trial, and anything else that may shed light on whether the trial

court understood the objection.” Id.


                                           DISCUSSION

Issues 1 and 2: Omissions from the Self-Defense Instructions

               In her first two appellate issues, Allen contends that she was egregiously harmed by

the trial court’s omission of statutory language from the self-defense jury instructions, including

omission of “the presumption of reasonableness.” Allen argues that “[l]arge portions of the written

statutes are omitted.” In particular, Allen complains that the jury charge omits the language contained

in Texas Penal Code section 9.32(b), which states that a person’s use of deadly force is presumed

to be reasonable if the person knew or had reason to believe that “the person against whom the

deadly force was used” was committing or attempting to commit one of several enumerated acts, as

well as the language contained in section 9.32(a)(2), which provides certain justifications for the

use of deadly force. According to Allen, “the charge does not ask the jury to decide whether, in light

of the circumstances of the case, [she] was entitled to the presumption of reasonableness as to her

belief the use of deadly force was immediately necessary.”

               In the Penal Code, self-defense is not a single issue but rather a constellation of issues

dealing with the justification of the use of force. See generally Tex. Penal Code §§ 9.31, 9.32.


                                                   3
Therefore, if the defendant requests an instruction on one self-defense issue, the trial court is not

obligated to include every possible self-defense instruction in the jury charge. Rather, to preserve

for appellate review a complaint that the trial court did not instruct the jury on a particular

self-defense issue, the defendant must request the instruction and object to the omission of the

instruction; otherwise, the issue is forfeited. See Barrios v. State, 389 S.W.3d 382, 395 n.16 (Tex.

App.—Texarkana 2012, pet. ref’d) (noting that “[a] general objection that the charge fails to charge

the jury on the issue of self-defense does not preserve error absent a written instruction or dictation

as to the instruction sought” because “a self-defense instruction could refer to instruction under

Section 9.31, 9.32, or 9.33, all of which have several options or theories available which could be

submitted to the jury”); id. (“Texas courts have held that, absent a written instruction or dictation,

a general request does not specify the particular instruction desired because a trial court may be

left wondering what sections or subsections to apply.”); Payne v. State, No. 05-11-00871-CR,

2012 WL 4801520, at *8 (Tex. App.—Dallas Oct. 10, 2012, pet. ref’d) (mem. op., not designated

for publication) (“We first address whether Payne requested a ‘mere presence’ instruction in the

self-defense part of the charge. Payne argues he did. The record establishes the contrary . . . . A

request must be sufficient to call the trial court’s attention to the omission in the charge.”); Navarro

v. State, No. 01-11-00139-CR, 2012 WL 3776372, at *9 (Tex. App.—Houston [1st Dist.] Aug. 30,

2012, pet. ref’d) (mem. op., not designated for publication) (“Defensive instructions must be requested

in order to be considered applicable law of the case requiring submission to the jury. Thus, generally

no error exists in the charge when a defensive issue was not requested or otherwise brought to the

court’s attention.”) (citations and internal quotation marks omitted); id. (noting that “at the charge



                                                   4
conference, appellant’s counsel stated that he had ‘no objection’ to the trial court’s charge” and

that “there is nothing in the record to indicate that appellant proffered a jury charge containing an

instruction for self-defense against multiple assailants or the right to defend a third party against

multiple assailants” and concluding, “because there is nothing in the record indicating that appellant

requested a jury charge on multiple assailants, we hold that no error exists in the trial court’s charge

to the jury”); Hargrove v. State, No. 05-11-00307-CR, 2012 WL 3553501, at *7 (Tex. App.—Dallas

Aug. 20, 2012, pet. ref’d) (not designated for publication) (“[A]ppellant contends the trial court

failed to instruct the jury under various subsections of penal code section 9.32, which concerns

deadly force used in self-defense. He specifically complains about the trial court’s failure to instruct

the jury on . . . the presumption of reasonable belief as set forth in subsection (b) . . . .”) (citation

omitted); id. (“The record here suggests nothing to indicate appellant requested an instruction

under the complained-of subsections. When the trial court asked at the conclusion of the charge

conference if there was anything else for the record, appellant’s counsel stated ‘No, ma’am.’

Consequently, appellant did not preserve these points for our review.”); Davis v. State,

No. 05-10-00732-CR, 2011 WL 3528256, at *10 (Tex. App.—Dallas Aug. 12, 2011, pet. ref’d) (not

designated for publication) (“There is nothing in the record to indicate that appellant requested an

instruction under either section 9.32(a)(2)(B) or section 9.32(b). And when the trial court asked

whether appellant had any objections to the charge, he stated, ‘No, Your Honor.’ Consequently,

appellant did not preserve this issue for our review.”); Hall v. State, No. 05-09-01368-CR, 2011

WL 1348635, at *5 (Tex. App.—Dallas Apr. 11, 2011, pet. ref’d) (mem. op., not designated for

publication) (“In his fourth issue, appellant argues the trial court erred by failing to instruct the

jury that a person is justified in using deadly force against another to prevent the other’s imminent

                                                   5
commission of murder.”); id. (“Although the trial court charged the jury on the law of self-defense

under section 9.32(a)(1)(2)(A) of the penal code, appellant argues he was entitled to an instruction

under the independent theory of self-defense set forth in section 9.32(a)(1)(2)(B).”); id. (“However,

when the trial court asked the parties whether there were any objections or requests for additions to

the charge, appellant’s counsel responded: ‘None from the Defense.’”); Jackson, 288 S.W.3d at 64

(“Examining the record, we find nothing indicating that the trial court understood that appellant’s

request for ‘self-defense’ meant a request for the charge of deadly force to prevent the commission

of murder, robbery and aggravated robbery.”); id. (“[A]ppellant concedes, and the record reflects,

that he did not object to the omission of the specific desired deadly force instruction or request its

inclusion in the charge. We hold that appellant waived error . . . .”) (footnote omitted); see also

Bennett v. State, 235 S.W.3d 241, 243 (Tex. Crim. App. 2007) (“Defensive instructions must be

requested in order to be considered applicable law of the case requiring submission to the jury.

Because appellant failed to place the trial judge on notice that she wanted an instruction on defense

of a third person, the trial judge did not err in failing to submit such an instruction.”) (footnote

omitted); Brewer v. State, No. 03-10-00076-CR, 2014 WL 709549, at *13 (Tex. App.—Austin

Feb. 21, 2014, no pet.) (mem. op., not designated for publication) (“While ‘magic words’ are not

required, the substance of a requested instruction must be conveyed to the trial judge. A requested

instruction need not be ‘in perfect form’ but must be specific enough to put the trial court on notice

of the omission or error in the charge.”) (citations omitted).

               Here, nothing in the record before us demonstrates that Allen specifically requested

the self-defense instructions about whose omission she now complains. On the contrary, at the charge

conference, Allen’s attorney stated, “Judge, I think we’re in agreement to the instructions of the

                                                  6
Court except for [an unrelated instruction].” The following day, the trial court asked, “[B]riefly I

just want to confirm there are no other objections or requested changes to the charge or instructions;

is that right?” Allen’s attorney answered, “That’s correct, Judge.” Moreover, during closing argument,

Allen’s attorney quoted from the self-defense instructions included in the jury charge and never

referred to other self-defense issues.

                Because the record before us does not indicate that Allen requested additional jury

instructions on self-defense issues beyond those included in the charge, we conclude that the trial

court did not err in failing to instruct the jury on those issues and that Allen has forfeited those

issues. Accordingly, we overrule her first two appellate issues.


Issue 3: Extra-Statutory Language

                In her third appellate issue, Allen contends that the trial court’s instruction to the

jury concerning self-defense and provocation constituted “a prohibited comment on the weight of

the evidence” and that this error caused her egregious harm.

                The Penal Codes states that “[t]he use of force against another is not justified . . . in

response to verbal provocation alone.” Tex. Penal Code § 9.31(b)(1). The trial court instructed the

jury, “Self-defense does not cover conduct in response to verbal provocation alone. The defendant

must have reasonably believed the other person had done more than verbally provoke the defendant.”

We conclude that the trial court’s instruction is substantially similar to the statute. Both the statute

and the instruction communicate the same thing—that verbal provocation alone does not justify the

use of force. Allen has not cited to any authority, and we are not aware of any, requiring that a trial

court’s instructions quote the Penal Code verbatim. See Tex. Code Crim. Proc. art. 36.14 (providing

                                                   7
that trial court shall “deliver to the jury . . . a written charge distinctly setting forth the law applicable

to the case”); Yates v. State, No. 02-14-00516-CR, 2015 WL 4154168, at *4 (Tex. App.—Fort Worth

July 9, 2015, no pet.) (mem. op., not designated for publication) (holding trial court’s jury instruction

was not erroneous even though instruction “did not quote verbatim the penal code language”);

Mendoza v. State, No. 07-98-0334-CR, 1999 WL 713803, at *3 (Tex. App.—Amarillo Sept. 14, 1999,

pet. ref’d) (not designated for publication) (“Even though paragraph four of the charge is not a

verbatim recitation of . . . the Penal Code, it is a correct statement of the law. Therefore, the trial

court did not err in including the statement in the charge.”) (citation omitted). Because the trial

court’s instruction on verbal provocation correctly expresses the law as provided in the Penal Code,

we conclude that the trial court did not err in including this instruction. Accordingly, we overrule

Allen’s third appellate issue.


Issue 4: Cumulative Error

                In her fourth and final appellate issue, Allen contends that “[t]he cumulative effect

of the numerous errors in the jury instructions has resulted in a constitutional due process violation

because Appellant was denied the right to have a legal defense accurately presented to the jury.”

Because we have concluded that Allen has not preserved her first two issues and that she has failed

to show error by her third issue, we cannot conclude that cumulative errors have deprived her of

constitutional due process. Accordingly, we overrule Allen’s fourth appellate issue.


                                             CONCLUSION

                We affirm the trial court’s judgment of conviction.



                                                      8
                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Bourland

Affirmed

Filed: May 2, 2017

Do Not Publish




                                               9